IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA19-1074

                               Filed: 15 September 2020

Watauga County, No. 18 CVS 414

BRIAN KENT BROWN and BROWN BROTHERS FARMS, Plaintiffs,

              v.

BETWEEN DANDELIONS, INC., f/k/a REMODEL AUCTION, INC., Defendant.


        Appeal by Plaintiffs from order entered 19 September 2019 by Judge R. Greg

Horne in Watauga County Superior Court. Heard in the Court of Appeals 10 August

2020.


        Miller & Johnson, PLLC, by Nathan A. Miller, for the Plaintiff-Appellant.

        Moffatt & Moffatt, PLLC, by Tyler R. Moffatt, for the Defendant-Appellee.


        BROOK, Judge.


        Brian Kent Brown (“Kent Brown”) and Brown Brothers Farms (collectively,

“Plaintiffs”) appeal the trial court’s order granting summary judgment in favor of

Between Dandelions, Inc. (“Defendant”) and denying Plaintiffs’ motion for summary

judgment.    We hold that the trial court erred in denying Plaintiffs’ motion for

summary judgment and granting summary judgment in favor of Defendant. Based

on the parties’ stipulation that there is no genuine issue of material fact with respect

to Plaintiffs’ claims, we reverse the order of the trial court.

                                     I. Background
                    BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                  Opinion of the Court



      In October of 2007, Plaintiffs accepted two promissory notes from a predecessor

entity of Defendant, Remodel Auction, Inc. (“Remodel Auction”). The promissory note

accepted by Plaintiff Kent Brown was for $10,000, and the promissory note accepted

by Mr. Brown on behalf of Brown Brothers Farms was for $20,000.

      In February of 2008, Plaintiffs executed portions of two Subscription

Agreements.    The Subscription Agreements contemplated that Remodel Auction

would be a party to them; however, Remodel Auction never executed its portions of

the Subscription Agreements. Under the terms of the Subscription Agreements, the

obligations owing under the notes to Plaintiffs were offered in exchange for common

stock in Remodel Auction. Mr. Brown offered to purchase 100,000 shares in exchange

for discharge of his $10,000 note, and Brown Brothers Farms offered to purchase

200,000 shares in exchange for discharge of its $20,000 note. Plaintiffs thereafter

were issued 12,000 shares of Series “B” Preferred Stock in Remodel Auction, receiving

two certificates reflecting ownership of these shares.

      Between October 2007 and July 2018 when Plaintiffs initiated the present

action, Defendant underwent a number of corporate changes, including several name

changes, none of which are relevant to this dispute.

      On 22 July 2018, Plaintiffs initiated this action to collect the amounts owing

under the notes, alleging causes of action for breach of promissory note and breach of

contract. Defendant answered on 2 November 2018.



                                         -2-
                      BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                       Opinion of the Court



         On 19 June 2019, Defendant moved to substitute the defendant named in

Plaintiffs’ complaint, Appalachian Mountain Brewery, Inc., with Defendant.

Plaintiffs chose not to oppose this motion, joining a 1 July 2019 consent order

substituting Appalachian Mountain Brewery, Inc. with Defendant.

         On 19 June 2019 Defendant also moved for summary judgment, filing an

affidavit in support of the motion by the former chief executive officer and majority

shareholder of Defendant’s predecessor entity, Remodel Auction, as well as a

transcript of Mr. Brown’s deposition. Plaintiffs filed a cross-motion for summary

judgment on 6 September 2019, along with an affidavit in support by Mr. Brown.

         The motions came on for hearing before the Honorable R. Greg Horne in

Watauga County Superior Court on 16 September 2019.             Judge Horne granted

Defendant’s motion and denied Plaintiffs’ cross-motion by an order entered 19

September 2019.       In its order, the trial court concluded that Plaintiffs’ offer to

purchase the shares in Remodel Auction constituted a cancellation of their notes

under N.C. Gen. Stat. § 25-3-604(a) and a discharge of the obligations owed under the

notes.

         Plaintiffs timely appealed.

                                 II. Standard of Review

         Issues of contract interpretation present questions of law, which we review de

novo. D.W.H. Painting Co., Inc. v. D.W. Ward Const. Co., Inc., 174 N.C. App. 327,



                                              -3-
                      BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                   Opinion of the Court



330, 620 S.E.2d 887, 890 (2005). The issue of whether a valid contract exists also

presents a question of law, which we review de novo. See M Series Rebuild v. Town

of Mount Pleasant, 222 N.C. App. 59, 67-68, 730 S.E.2d 254, 260 (2012).

                                     III. Analysis

      In their sole argument on appeal, Plaintiffs contend that their execution of the

Subscription Agreements constituted an offer to exchange their promissory notes for

stock in Remodel Auction—an offer Remodel Auction never accepted. Because the

offer was not accepted by Remodel Auction and the shares in Remodel Auction

received by Plaintiffs were not the shares Plaintiffs offered to purchase, Plaintiffs

argue there was no contract to exchange the notes for the shares of stock and that the

amounts owing under the notes are due and payable. We agree.

             In the formation of a contract an offer and an acceptance
             are essential elements; they constitute the agreement of
             the parties. The offer must be communicated, must be
             complete, and must be accepted in its exact terms.
             Mutuality of agreement is indispensable; the parties must
             assent to the same thing in the same sense, idem re et
             sensu, and their minds must meet as to all the terms.

Dodds v. St. Louis Union Tr. Co., 205 N.C. 153, 156, 170 S.E. 652, 653 (1933) (internal

citations omitted).   An acceptance is not effective unless it is “(a) absolute and

unconditional; (b) identical with the terms of the offer; (c) in the mode, at the place,

and within the time . . . required by the offer.” Morrison v. Parks, 164 N.C. 197, 197,

80 S.E. 85, 85 (1913) (citation and internal marks omitted). The offeror is thus said



                                          -4-
                    BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                   Opinion of the Court



to be “master of his offer.” MacEachern v. Rockwell Int’l Corp., 41 N.C. App. 73, 76,

254 S.E.2d 263, 265 (1979). As such, the offeror may “require acceptance in precise

conformity with his offer[,]” and also may by the terms of the offer permit acceptance

“by performing a specific act rather than by making a return promise.” Id., 254 S.E.2d

at 265-66.

      The Subscription Agreements executed by Plaintiffs both state as follows:

             This Subscription Agreement sets forth the terms under
             which the undersigned (“Investor”) will invest in Remodel
             Auction, Inc., a Delaware corporation, (“Corporation”).
             This Subscription is one of a limited number of
             subscriptions for up to a maximum of 2,435,000 shares of
             common stock in the Corporation (the “Shares”) in an
             aggregate amount of up to $243,500 offered on behalf of the
             Corporation to a limited number of Investors holding
             promissory notes issued by the Corporation (the “Notes”).
             Each Share is payable $0.10 by an agreement by the
             Investor by execution of this Subscription Agreement to
             cancel all amounts due under the Notes, including
             principal and all accrued and unpaid interest, upon
             execution of this Subscription Agreement. Execution of this
             Subscription Agreement by the Investor shall constitute an
             offer by the Investor to subscribe for the Shares set forth in
             this Agreement on the terms and conditions specified
             herein. The Corporation reserves the right to reject such
             subscription offer, or, by executing a copy of this
             Subscription Agreement, to accept such offer. If the
             Investor’s offer is accepted, the Corporation will execute this
             Subscription Agreement and return an executed copy of the
             Subscription Agreement to the Investor.

(Emphasis added.)

      The Subscription Agreement executed by Plaintiff Kent Brown goes on to state:



                                          -5-
                   BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                   Opinion of the Court



            Investor hereby subscribes for 100,000 (Number) of Shares
            for a total purchase price of $10,000 (Number of Shares x
            $0.10) and hereby submits a Note with the principal and
            accrued interest amount of $10,000 (Number of Shares x
            $0.10 per Share) to Remodel Auction, Inc. for full
            cancellation and satisfaction of said Note.

The Subscription Agreement executed by Mr. Brown individually additionally

provides:

            THE NAME OF THE OWNER OF THE SHARE(S)
            SHOULD BE MADE OUT ON THE CERTIFICATE IN
            THE FOLLOWING MANNER (PLEASE PRINT):

                                     Kent Brown

      The Subscription Agreement executed by Mr. Brown on behalf of Brown

Brothers Farms likewise states:

            Investor hereby subscribes for 200,000 (Number of Shares
            for a total purchase price of $20,000 (Number of Shares x
            $0.10) and hereby submits a Note with the principal and
            accrued interest amount of $20,000 (Number of Shares x
            $0.10 per Share) to Remodel Auction, Inc. for full
            cancellation and satisfaction of said Note.

The Subscription Agreement executed by Brown Brothers Farms additionally

provides:

            THE NAME OF THE OWNER OF THE SHARE(S)
            SHOULD BE MADE OUT ON THE CERTIFICATE IN
            THE FOLLOWING MANNER (PLEASE PRINT):

                                  Brown Bros. Farms




                                          -6-
                    BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                  Opinion of the Court



Nobody signed either of the Subscription Agreements on behalf of Remodel Auction,

and Mr. Brown testified at deposition that he never received the 300,000 shares

referenced in the Subscription Agreements, nor did he ever receive copies of the

agreements executed by anyone on behalf of Remodel Auction.

      The former Chief Executive Officer and majority shareholder of Remodel

Auction, Clinton F. Walker, averred in the affidavit filed in support of Defendant’s

motion for summary judgment that the 300,000 shares referenced in the Subscription

Agreements were “delivered” to Plaintiffs by recording their ownership of the shares

in the books maintained by the company, which existed in an Excel spreadsheet. Mr.

Walker averred further that following a re-organization of Remodel Auction,

Plaintiffs were issued 12,000 shares of Series “B” Preferred Stock in addition to the

300,000 shares of common stock previously “delivered” to them by recording their

ownership in the company’s books. At deposition Kent Brown testified that while he

never received the 300,000 shares of common stock he offered to purchase, he did

receive two share certificates representing 12,000 series “B” preferred shares in

Remodel Auction; however, these shares were not the shares he offered to purchase,

and he was unable to reach Mr. Walker to resolve the discrepancy between the

300,000 shares of common stock he offered to purchase and the 12,000 series “B”

preferred shares for which received certificates, despite repeated attempts to do so.




                                         -7-
                     BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                   Opinion of the Court



      Under the terms of the Subscription Agreements, the execution of each by Mr.

Brown “constitute[d] an offer . . . to subscribe for the Shares set forth in [the]

Agreement[s] on the terms and conditions specified [therein].” Those terms included

that the subject matter of the offer was

             a limited number of subscriptions for up to a maximum of
             2,435,000 shares of common stock in the Corporation (the
             “Shares”) in an aggregate amount of up to $243,500 offered
             on behalf of the Corporation to a limited number of
             Investors holding promissory notes issued by the
             Corporation (the “Notes”).

(Emphasis added.) No part of the offers by Mr. Brown and Brown Brothers Farms

were to purchase 12,000 series “B” preferred shares in Defendant’s predecessor

entity; instead, as previously noted, Mr. Brown offered to purchase 100,000 shares of

common stock in exchange for cancellation of $10,000 in promissory notes owed to

him individually and Brown Brothers Farms offered to purchase 200,000 shares of

common stock in exchange for cancellation of $20,000 in promissory notes owed to it.

The terms of the Subscription Agreements also contemplated that the shares of

common stock Plaintiffs were offering to purchase in exchange for cancellation of

their notes were certificated securities, requiring Plaintiffs to indicate the manner in

which “the name of the owner of the share(s) should be made out on the certificate[.]”

(Capitalization removed.)

      Defendant offers Mr. Walker’s sworn statement that the ownership interests

in Remodel Auction the Plaintiffs offered to purchase through execution of the


                                           -8-
                         BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                          Opinion of the Court



Subscription Agreements were uncertificated securities as Delaware law defines that

term to support the idea that Mr. Walker’s “delivery” of the 300,000 shares of common

stock to Plaintiffs by recording their ownership in the company’s books was an

acceptance of Plaintiffs’ offer by performance. Setting aside the absence of evidence

that this acceptance was ever communicated to Plaintiffs prior to the filing of Mr.

Walker’s affidavit, and Mr. Brown’s testimony that in essence he had no knowledge

of this purported acceptance by performance, Mr. Walker’s sworn statement that the

subject matter of the Agreements were uncertificated securities is at best an

admission that Remodel Auction was unable to accept Plaintiffs’ offer or unable to

perform the contract contemplated by the Subscription Agreements.1 We hold that

no valid contract existed to purchase the shares in Remodel Auction because there

was no acceptance of Plaintiffs’ offer to purchase the shares through execution of the

Subscription Agreements by Remodel Auction; any attempted acceptance of

Plaintiffs’ offers by Remodel Auction by performance varied materially from the

terms of Plaintiffs’ offers and was therefore ineffective.




        1 Were it true that the ownership interests in Defendant’s predecessor at the time qualified as
uncertificated securities under Delaware law, as Mr. Walker has averred, this would not have provided
any justification or excuse for accepting Plaintiffs’ offer in a manner other than that contemplated by
its terms. See, e.g., Beauford Cty. Lumber Co. v. Cottingham, 173 N.C. 323, 329, 92 S.E. 9, 12 (1917)
(“The acceptance . . . should have been in the terms of the offer, and, if it was not so, the plaintiff had
the right to treat the offer as rejected[.]”).

                                                   -9-
                     BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                   Opinion of the Court



      Defendant argues that Plaintiffs’ offer to cancel their notes in exchange for

stock is sufficient to constitute a cancellation or discharge under N.C. Gen. Stat. § 25-

3-604(a). Under N.C. Gen. Stat. § 25-3-604(a),

             [a] person entitled to enforce an instrument, with or
             without consideration, may discharge the obligation of a
             party to pay the instrument (i) by an intentional voluntary
             act, such as surrender of the instrument to the party,
             destruction, mutilation, or cancellation of the instrument,
             cancellation or striking out of the party’s signature, or the
             addition of words to the instrument indicating discharge,
             or (ii) by agreeing not to sue or otherwise renouncing rights
             against the party by a signed writing.

N.C. Gen. Stat. § 25-3-604(a) (2019). The trial court concluded that Plaintiffs’ offer

to cancel their notes through execution of the Subscription Agreements constituted a

cancellation of the notes, drawing an equivalence between Plaintiffs’ execution of the

Subscription Agreements and full execution of the Subscription Agreements on the

one hand—execution by Remodel Auction having never occurred—and between an

offer to cancel a promissory note and an agreement to cancel a promissory note, on

the other.

      We hold that Plaintiffs’ offer to cancel the notes in exchange for stock did not

qualify as the “intentional voluntary act” required by N.C. Gen. Stat. § 25-3-604(a).

Had Plaintiffs’ offer to cancel the notes been accepted by Remodel Auction either

through Remodel Auction’s execution of the Subscription Agreements or performance

according to the terms of Plaintiffs’ offer, we would reach a different conclusion. N.C.



                                          - 10 -
                     BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                    Opinion of the Court



Gen. Stat. § 25-3-604(a) does not by its terms limit the voluntary act requirement to

the acts it lists but the listed acts are all of a final and permanent character we believe

differs fundamentally from an unaccepted offer. See, e.g., N.C. Gen. Stat. § 25-3-

604(a) (2019) (listing voluntary acts of “surrender,” “destruction,” “mutilation,”

“striking out,” and “renouncing”). We hold that conflating an unaccepted offer to

cancel the notes and a complete agreement to cancel the notes was error.

      Defendant argues in the alternative that the obligations under the notes have

been satisfied by payment under N.C. Gen. Stat. § 25-3-602, which provides that “an

instrument is paid to the extent payment is made (i) by or on behalf of a party obliged

to pay the instrument, and (ii) to a person entitled to enforce the instrument.” N.C.

Gen. Stat. § 25-3-602 (2019). According to Defendant, the “delivery” of the 300,000

shares by recording Plaintiffs’ ownership in the books of Remodel Auction constituted

a payment under N.C. Gen. Stat. § 25-3-602. The language of the promissory notes,

however, does not provide for payment in shares of stock. The notes specify that

payment is to be made to Plaintiffs in the quarterly amounts of $300 and $600

respectively, plus three percent interest until the obligations are satisfied.         We

therefore hold that the delivery of the 300,000 shares by recording Plaintiffs’

ownership of them in the company’s books did not constitute payment of the notes

under N.C. Gen. Stat. § 25-3-602.




                                           - 11 -
                     BROWN ET AL. V. BETWEEN DANDELIONS, INC.

                                    Opinion of the Court



       Defendant argues in the alternative that the doctrine of laches should apply as

a bar to Plaintiffs’ recovery on the notes because of Plaintiffs’ delay in filing suit.

              To establish the affirmative defense of laches, our case law
              recognizes that 1) the doctrine applies where a delay of
              time has resulted in some change in the condition of the
              property or in the relations of the parties; 2) the delay
              necessary to constitute laches depends upon the facts and
              circumstances of each case; however, the mere passage of
              time is insufficient to support a finding of laches; 3) the
              delay must be shown to be unreasonable and must have
              worked to the disadvantage, injury or prejudice of the
              person seeking to invoke the doctrine of laches; and 4) the
              defense of laches will only work as a bar when the claimant
              knew of the existence of the grounds for the claim.

MMR Holdings, LLC v. City of Charlotte, 148 N.C. App. 208, 209-10, 558 S.E.2d 197,

198 (2001). Despite Plaintiffs’ delay in filing suit, we decline Defendant’s invitation

to apply the equitable doctrine of laches to Plaintiffs’ claims. We do not believe

Plaintiffs’ delay was unreasonable. Furthermore, Defendant has not argued and we

discern no particular prejudice this delay has caused Defendant.

                                     IV. Conclusion

       We reverse the order of the trial court because Plaintiffs’ offer to cancel their

notes and discharge Defendant’s obligations under the notes was never accepted and

the amounts outstanding under the notes are due and payable, with interest.

       REVERSED.

       Judges BRYANT and STROUD concur.




                                           - 12 -